            Case MDL No. 2967 Document 25-4 Filed 09/08/20 Page 1 of 7



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

IN RE: CLEARVIEW AI, INC., CONSUMER                                       MDL No. 2967
PRIVACY LITIGATION


                                    PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify a copy of the Response of Northern District of
Illinois Plaintiffs and Plaintiff Roberson to Clearview Defendants’ Motion to Transfer and
Coordinate or Consolidate Actions for Pretrial Proceedings was served on all parties in the
following case electronically via ECF, or as indicated below, on September 8, 2020.

  Mutnick v. Clearview AI, Inc. (N.D. Ill., No. 1:20-cv-00512)

  Attorneys for Plaintiff David Mutnick
  (via email & ECF Notification):


   Jonathan I. Loevy
   Arthur R. Loevy
   Michael I Kanovitz
   Scott R. Drury
   Elizabeth C. Wang
   Karen Newirth
   Loevy & Loevy
   311 N. Aberdeen, 3rd FL
   Chicago, IL 60607
   (312) 243-5900
   jon@loevy.com
   arthur@loevy.com
   mike@loevy.com
   drury@loevy.com
   elizabethw@loevy.com
   karen@loevy.com




                                                1
          Case MDL No. 2967 Document 25-4 Filed 09/08/20 Page 2 of 7



Hall v. Clearview AI, Inc. (N.D. Ill., No. 1:20-cv-00846);
Carmean v. Macy’s Retail Holdings, Inc. (N.D. Ill., No. 1:20-cv-4589)

Attorneys for Plaintiff Anthony Hall         Attorneys for Macy’s Retail Holdings, Inc.
and Plaintiff Isela Carmean                  (via email)
(via email & ECF Notification):

Michael William Drew                         Daniel Reza Saeedi
Neighborhood Legal, LLC                      Andrew Sean Murphy
20 N. Clark, Ste. 3300                       Rachel L. Schaller
Chicago, IL 60602                            Taft Stettinus & Hollister LLP
(312) 967-7220                               111 E. Wacker Drive, Ste. 2800
mwd@neighborhood-legal.com                   Chicago, IL 60601
                                             (312) 527-4000
Michael Jacob Wood                           dsaeedi@taftlaw.com
Celetha Chatman                              amurphy@taftlaw.com
Community Lawyers Group, Ltd.                rschaller@taftlaw.com
20 N. Clark, Ste. 3100
Chicago, IL 60602
(312) 757-1880
mwood@communitylawyersgroup.com
cchatman@communitylawyersgroup.com


Marron v. Clearview AI, Inc. (N.D. Ill., No. 1:20-cv-02989)

Attorneys for Plaintiffs Chris Marron and
Maryann Daker
(via email & ECF Notification):

Gary F. Lynch
Kyle A. Shamberg
Nicholas R. Lange
Katrina Carroll
Carlson Lynch, LLP
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222
(412)-322-9243
glynch@carlsonlynch.com
kshamberg@carlsonlynch.com
nlange@carlsonlynch.com
kcarroll@carlsonlynch.com




                                             2
          Case MDL No. 2967 Document 25-4 Filed 09/08/20 Page 3 of 7



Broccolino v. Clearview AI, Inc. (S.D.N.Y., No. 1:20-cv-02222)

Attorneys for Plaintiff Maria Broccolino
(via email & ECF Notification):

Melissa R. Emert                                 Lynda J. Grant
Kantrowitz, Goldhamer & Graifman, P.C.           The Grant Law Firm PLLC
747 Chestnut Ridge Road                          521 Fifth Avenue 17th Floor
Suite 200                                        New York, NY 10175
Chestnut Ridge, NY 10977                         (212) 292-4441
(845) 356-2570                                   Fax: (212) 292-4442
memert@kgglaw.com                                lgrant@grantfirm.com



Thornley v. Clearview AI, Inc. (N.D. Ill., No. 1:20-cv-03843)

Attorneys for Plaintiffs Melissa Thornley,
Deborah Benjamin-Koller, and Josue
Herrera
(via email & ECF Notification):

Daniel Martin Feeney                             Brian Patrick O'Meara
Zachary Freeman                                  Kevin M. Ford
Miller Shakman Levine & Feldman LLP              Kevin R. Malloy
180 North LaSalle Street                         Forde & O'Meara LLP
Suite 3600                                       111 West Washington Street, #1100
Chicago, IL 60601                                Chicago, IL 60602
(312) 263-3700                                   (312) 641-1441
dfeeney@millershakman.com                        bomeara@fordellp.com
zfreeman@millershakman.com                       kforde@fordellp.com
                                                 kmalloy@fordellp.com
David Golub
Steven L Bloch
Silver Golub & Teitell LLP
184 Atlantic Street
Stamford, CT 06901
(203) 325-4491
dgolub@sgtlaw.com
sbloch@sgtlaw.com




                                             3
          Case MDL No. 2967 Document 25-4 Filed 09/08/20 Page 4 of 7



Roberson v. Clearview AI, Inc. (S.D.N.Y., No. 1:20-cv-03705)

Attorneys for Plaintiff Shelby Zelonis
Roberson
(via email & ECF Notification):

Steven T. Webster
Webster Book LLP
300 N. Washington St., Suite 404
Alexandria, VA 22314
(888) 987-9991
swebster@websterbook.com



McPherson v. Clearview AI, Inc. (S.D.N.Y., No. 1:20-cv-03053)

Attorneys for Plaintiff John McPherson
(via email & ECF Notification):

Aaron Olsen                                     Joseph Guglielmo
Haeggquist & Eck, LLP                           Carey Alexander
225 Broadway, Suite 2050                        Scott + Scott, L.L.P.
San Diego, CA 92101                             230 Park Avenue
(619) 342-8000                                  17th Floor
Fax: (619) 342-7878                             New York, NY 10169
aarono@haelaw.com                               (212) 223-6444
                                                jguglielmo@scott-scott.com
                                                calexander@scott-scott.com

                                                Erin Green Comite
                                                Margaret B. Ferron
                                                Scott + Scott LLP
                                                156 South Main Street
                                                PO Box 192
                                                Colchester, CT 06415
                                                (860) 537-5537
                                                ecomite@scott-scott.com
                                                mferron@scott-scott.com




                                            4
          Case MDL No. 2967 Document 25-4 Filed 09/08/20 Page 5 of 7




Burke v. Clearview AI, Inc. (S.D.N.Y., No. 1:20-cv-03104)

Attorneys for Plaintiffs Sean Burke and James
Pomerene
(via email & ECF Notification):

Amber L. Eck
Alreed Haeggquist
Aaron Olsen
Ian Pike
Haeggquist & Eck, LLP
225 Broadway, Suite 2050
San Diego, CA 92101
(619) 342-8000
ambere@haelaw.com
alreenh@haelaw.com
aarono@haelaw.com
ianp@haelaw.com



Calderon v. Clearview AI, Inc. (S.D.N.Y., No. 1:20-cv-01296)

Attorneys for Plaintiffs Maria Calderon and      Attorneys for Defendants Wynndalco
Jennifer Rocio                                   Enterprises, LLC, Jose Flores, and David
(via email & ECF Notification):                  Andalcio
                                                (via email & ECF Notification):
Joshua David Arisohn                             Richard S. Reizen
Bursor & Fisher P.A.                             Gould & Ratner
888 Seventh Avenue                               222 North LaSalle Street, Suite 300
New York, NY 10019                               Chicago, IL 60601
(646) 837-7150                                   (312) 236-3003
Fax: (212) 989-9163                              rreizen@gouldratner.com
jarisohn@bursor.com

Frank S. Hedin
Hedin Hall LLP
Four Embarcadero Center, Suite 1400
San Francisco, CA 94104
(415) 766-3534
fhedin@hedinhall.com




                                                5
          Case MDL No. 2967 Document 25-4 Filed 09/08/20 Page 6 of 7



Attorneys for Defendant Clearview AI, Inc.
(via email and ECF Notification):

Lee Wolosky                                      Floyd Abrams
Andrew J. Lichtman                               Joel Kurtzberg
JENNER & BLOCK LLP                               CAHILL GORDON & REINDEL LLP
919 Third Avenue                                 80 Pine Street
New York, NY 10022                               New York, NY 10005
Tel: (212)891-1600                               Tel: (212-701-3621
lwolosky@jenner.com                              fabrams@cahill.com
alichtman@jenner.com                             jkurtzberg@cahill.com

Howard S. Suskin
David P. Saunders
JENNER & BLOCK LLP
353 North Clark Street
Chicago, IL 60654
Tel: (312) 222-9350
hsuskin@jenner.com
dsaunders@jenner.com




                                             6
          Case MDL No. 2967 Document 25-4 Filed 09/08/20 Page 7 of 7



John v. Clearview AI, Inc. (S.D.N.Y., No. 1:20-cv-03481)

Attorneys for Plaintiffs Dean John, Ryan
Balfanz, Benjamin Jais, Rosemary Arias, and
Aimee Albrecht
(via email & ECF Notification):

Greg G. Gutzler                                   James J. Pizzirusso
DICELLO LEVITT GUTZLER LLC                        HAUSFELD LLP
444 Madison Avenue, Fourth Floor                  1700 K Street NW, Suite 650
New York, NY 10022                                Washington, DC 20006
Tel: 646-933-1000                                 Tel: (202) 540-7200
ggutzler@dicellolevitt.com                        Fax: (202) 540-7201
                                                  jpizzirusso@hausfeld.com
Adam J. Levitt
Amy E. Keller                                     Scott Martin
DICELLO LEVITT GUTZLER LLC                        Steven M. Nathan
Ten North Dearborn Street                         HAUSFELD LLP
Eleventh Floor                                    33 Whitehall St., 14th Floor
Chicago, Illinois 60602                           New York, NY 10004
Tel: 312.214.7900                                 Tel: (646) 357-1100
alevitt@dicellolevitt.com                         smartin@hausfeld.com
akeller@dicellolevitt.com                         snathan@hausfeld.com
Eric H. Gibbs
David M. Berger
GIBBS LAW GROUP LLP
5050 14th Street, Suite 1110
Oakland, CA 94611
Tel: 510-350-9713
ehg@classlawgroup.com
dmb@classlawgroup.com




                                         /s/ Scott R. Drury
                                         Scott R. Drury
                                         LOEVY & LOEVY
                                         311 N. Aberdeen St., 3rd Floor
                                         Chicago, Illinois 60607
                                         Tel: 312-243-5900
                                         Fax: 312-243-5902
                                         drury@loevy.com

                                         Counsel for Plaintiff David Mutnick

                                              7
